IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                           )
                                             )
        v.                                   )     ID No. 76000001DI
                                             )
WALTER STOKES,                               )
                                             )
                   Defendant.                )

                         Date Submitted:     October 12, 2020
                         Date Decided:       October 22, 2020

                                     ORDER

        Upon consideration of Defendant’s Motion for Correction of Illegal

Sentence,1 Defendant’s Motion to Amend Sentence Pursuant to Criminal Rule 35(a)2

as amended,3 the State’s response,4 Superior Court Criminal Rule 35, statutory and

decisional law, and the record in this case, IT APPEARS THAT:

        1.   On March 31, 1977, a jury convicted Defendant of First Degree

Murder, First Degree Robbery, First Degree Conspiracy, and two counts of

Possession of a Deadly Weapon During the Commission of a Felony (“PDWDCF”).5

        2.   On June 1, 1977, Defendant was sentenced as follows: for First Degree

Murder, natural life without benefit of parole; for First Degree Robbery, 3 years at

Level V with credit for 128 days previously served; for First Degree Conspiracy, 1

1
  D.I. 89.
2
  D.I. 88.
3
  D.I. 91.
4
  D.I. 92.
5
  D.I. 10.
year at Level V; for the first count of PDWDCF; 5 years at Level V; and for the

second count of PDWDCF; 5 years at Level V.6

       3.      On June 21, 1977, Defendant appealed his conviction and sentence to

the Supreme Court of Delaware.7 In its May 9, 1979 opinion, the Supreme Court

reversed Defendant’s conviction for First Degree Robbery and its accompanying

PDWDCF charge.8 But the Supreme Court found “no other reversible error”9 and

expressly affirmed Defendant’s conviction for First Degree Murder, First Degree

Conspiracy, and one count of PDWDCF.10

       4.      On May 25, 1979, this Court modified Defendant’s sentence to accord

with the Supreme Court’s opinion.11 Defendant’s sentence was corrected as follows:

for First Degree Murder, natural life without benefit of parole; for First Degree

Conspiracy, 1 year at Level V; for the first count of PDWDCF; 5 years at Level V;

and for the second count of PDWDCF.12

       5.      On June 23, 2020, Defendant filed a Motion for Correction of Illegal

Sentence.13 On July 8, 2020, Defendant filed a Motion to Amend Sentence Pursuant




6
  D.I. 18.
7
  D.I. 20; Stokes v. State, 402 A.2d 376 (Del. 1979).
8
  Stokes, 402 A.2d at 382.
9
Id.
10
 Id.
11
   D.I. 32.
12
Id.
13
   D.I. 89.
                                                 2
to Criminal Rule 35(a).14 On October 5, 2020, Defendant filed a “Motion to Amend

and Leave of Court,” in which he supplemented the arguments he made in his July

8, 2020 Motion.15

       6.     In the instant Motions, Defendant essentially argues that because the

Supreme Court reversed his First Degree Robbery conviction, it was illegal for this

Court to resentence him to First Degree Conspiracy and First Degree Murder.16 As

noted above, however, the Supreme Court expressly affirmed Defendant’s

convictions for First Degree Conspiracy and First Degree Murder:

       Accordingly, we reverse the conviction of the defendant for First
       Degree Robbery with its accompanying charge of Possession of a
       Deadly Weapon During the Commission of felony. However, finding
       no other reversible error, we affirm the conviction of the defendant
       for Murder in the First Degree, First Degree Conspiracy, and one
       count of Possession of a Deadly Weapon During the Commission of a
       Felony.17

       7.     Accordingly, for the reasons stated above, this Court finds that

Defendant has not demonstrated cause for the relief sought in the Rule 35 Motion.

       NOW, THEREFORE, for the foregoing reasons, the Defendant’s Rule 35

Motion is DENIED.




14
   D.I. 88.
15
   D.I. 91.
16
   D.I. 88, 89, 91.
17
   Stokes, 402 A.2d at 382 (emphasis added).
                                               3
                                                Jan R. Jurden
                                         Jan R. Jurden, President Judge




Original to Prothonotary:

cc:   Matthew B. Frawley, DAG
      Walter Stokes (SBI# 0087540)




                                     4